DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Related Application(s) – Prior Art of Record 
2.  The instant application is a continuation application (CON) of parent application 16/576,388 (now USPN 10,846,802), which is itself a CON of application 14/839,203 (now USPN 10,467,703).  In accordance with MPEP §609.02 A.2 and §2001.06(b) (last paragraph), the prior art cited in the above parent application has been considered, and all documents cited or considered ‘of record’ in that application are now considered cited or ‘of record’ in this application.  Applicant is reminded that the prosecution history of the above parent application is relevant in the examination of the instant application. 

Status
3.  Applicant’s Preliminary Amendment of 11/4/20 has been entered, wherein applicant cancelled original claims 1-20 and added new claims 21-40.  Pending claims 21-40 are rejected for the reasons given below. 

Claim Objections
4.  The claims are objected to because of the following minor informalities, and the following is suggested to overcome the informalities and to improve claim clarity: 
Claim 32

… 
receiving at the program application, from the remote server, a response message based upon the user information and the vehicle information associated with the selected at least one vehicle.
Appropriate correction or clarification of the claim is requested. 

Claim Rejections - 35 USC §112
5.  The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

6.  Claim 28 is rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	Regarding claim 28, it is unclear what “process” is being referred to in the limitation, “prior to passing the vehicle information to the program application, prompting the user to discontinue the process and close the browser extension, or to continue the process and pass the vehicle information to the program application.”  There is no “process” limitation in claim 21, from which this claim depends.  Therefore, it is unclear what the antecedent for “the process”, as recited, refers to.  Thus, the scope of this claim is indefinite. 
	Appropriate correction or clarification of the claim is required.  No new matter may be added. 

Claim Rejections - 35 USC §101
7. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

8.  Claims 21-40 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 21-40 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a first process (claims 21-38), a second process (claim 39), and a machine (claim 40), where the machine is substantially directed to the subject matter of the first process. (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, 
1 - receiving from a user a request to start a browser extension on a user selected webpage displayed on a browser application of a mobile device, the request being initiated by the user via user input in the form of user selection of a browser extension icon; 
2 - starting the browser extension in response to receiving the user input; 
3 - scanning the webpage for vehicle information identifying one or more vehicles; 
4 - generating a list of the vehicle information detected on the webpage by the browser extension; 
5 - in response to receiving a user selection of at least one vehicle (claim 40 only), prompting the user to select at least one vehicle of the one or more vehicles identified by the vehicle information from the list of the detected vehicle information; and 
6 - in response to receiving a user selection of at least one vehicle/property (not claim 40), automatically passing the vehicle information associated with the selected at least one vehicle from the browser extension to a program application running on the mobile device that is different from the browser application. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, or concepts included therein, to wit: certain methods of organizing human activity (fundamental economic practices or principles (specifically, obtaining insurance for a vehicle, purchasing a vehicle, obtaining a warranty for a vehicle - at least claims 32-33, 35-38), and/or commercial interactions  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 22-24 simply refine the abstract idea by adding steps to the recited abstract idea for selection of a type of vehicle, or type of vehicle information, or type of webpage, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 

Claims 28-31 simply refine the abstract idea by adding steps to the recited abstract idea for prompting a user to make a selection, using the data to populate data fields, passing data from one application to another, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
Claims 32-33 simply refine the abstract idea by adding steps to the recited abstract idea for obtaining information and/or the type of information, and/or transmitting information, and/or receiving a response in return, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
Claim 34 simply refines the abstract idea by adding steps to the recited abstract idea for storing/saving information for future use, and does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept).

Claim 36 simply refines the abstract idea by adding steps to the recited abstract idea for displaying information to a user after a user selection, and does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
Claims 37-38 simply refine the abstract idea by adding steps to the recited abstract idea for presenting data to a user and thereafter passing data to another application, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept).
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter.  The additional elements in the claims, listed below in the Step 2B analysis, are recited at a high level of generality and simply implement the abstract idea, or further refine the abstract idea, recited respectively by the claims. 
Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process)); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept).  Here, the recited additional elements, such as: a “browser extension,” various types of “webpage,” an “icon” on a browser extension, a “program application” running on a “mobile device,” an “intermediate program,” a “communication element,” a “memory” to store information, a “display 
The additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

Claim Rejections - 35 USC § 102
9.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.  Claims 21, 22, 24, 39 and 40 are rejected under 35 U.S.C. §102(a)(1) and (a)(2) as being anticipated by Khona et al. (from applicant’s IDS - US Patent Publication 2014/0201620 A1; hereinafter Khona). 
	Regarding claim 21, Khona discloses: 
A computer-implemented method comprising: receiving from a user a request to start a browser extension on a user selected webpage displayed on a browser application of a mobile device, the request being initiated by the user via user input in the form of user selection of a browser extension icon; and starting the browser extension in response to receiving the user input  [a system, processor, memory, methods for analyzing and/or extracting information from a user-selected webpage, via a user-initiated browser plugin (extension), where the bookmarklet plugin is active to 
scanning the webpage for vehicle information identifying one or more vehicles  [the bookmarklet plugin can be moved to any location on a webpage and detect the information displayed on the webpage for further analysis, via extraction (scanning the webpage), which detected/extracted information may include information about one or more cars (one or more vehicle), which may include item description and/or pricing information – see e.g., at least ¶¶ 048, 051, 056, 064, 071-072, 083] 
generating a list of the vehicle information detected on the webpage by the browser extension  [users can request a search/scan of the webpage to ascertain various information that is presented to the user (a list of requested detected/scanned information from the webpage; e.g., search for information about cars) – see e.g., at least Figs 15-17 (including associated text) and including at least ¶¶ 083, 054, 056] 
prompting the user to select at least one vehicle of the one or more vehicles identified by the vehicle information from the list of the detected vehicle information  [a screen or window is presented to the user which prompts the user to select one or more products found on the webpage(s) that are presented for acquiring additional user-selected information (e.g., info regarding cars) – see e.g., at least Fig 15 (including associated text) and including at least ¶¶ 056, 083, 130] 
in response to receiving a user selection of at least one vehicle, automatically passing the vehicle information associated with the selected at least one vehicle from 

Since the method of claim 39 substantially includes features and subject matter found in method claim 21 (although claim 39 includes less than all the features of claim 21), claim 39 is rejected for the grounds and rationale used to reject claim 21. 

Since the system of claim 40 substantially includes the features and subject matter of method claim 21, claim 40 is rejected for the grounds and rationale used to reject claim 21. 

Regarding claim 22, Khona discloses that the selected at least one vehicle is selected from the group consisting of: cars, trucks, motorcycles, boats, airplanes, personal watercraft, all-terrain vehicles, riding lawnmowers, and recreational vehicles  [it was described above in the rejection of claim 21 that a selected product on a webpage could be a car (vehicle). 

	Regarding claim 24, Khona discloses that the webpage is selected from the group consisting of: vehicle dealers’ webpage, online marketplace webpages, online  

Claim Rejections - 35 USC § 103
11.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.  Claim 23 is rejected under 35 U.S.C. §103 as being unpatentable over Khona in view of Fisher (US Patent Publication 2018/0047097 A1, hereinafter Fisher). 
	Regarding claim 23, Khona substantially discloses the invention, but appears to not explicitly disclose that the vehicle information is selected from the group consisting of: vehicle identification numbers, makes, models, manufacturing years, colors, engines, and conditions.  However, Fisher discloses a system and methods for integrating data for various vehicles displayed on a webpage, including displaying various vehicle information on the webpage for vehicles for sale, including displaying such information KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007), and MPEP §2143 I. A.)  It would be advantageous to modify Khona to include the teaching of Fisher to be able to able to obtain additional vehicle information displayed on a webpage to allow a more informed and detailed analysis for a vehicle for sale, insurance or other purpose. 
 
13.  Claim 25 is rejected under 35 U.S.C. §103 as being unpatentable over Khona in view of Hutten et al. (from applicant’s IDS - US Patent Publication 2005/0273368 A1, hereinafter Hutten). 
	Regarding claim 25, Khona substantially discloses the invention, but appears to not explicitly disclose allowing the user to indicate a portion of the webpage in which the 
•	further including allowing the user to indicate a portion of the webpage in which the vehicle information is found, and limiting the search for the vehicle information to the indicated portion of the webpage (“A user may use the Internet to access information about vehicles, premiums, entities and/or federal regulations and rules.  Often a user may use information on the Internet in drafting insurance policies and/or determining vehicle history information, annuity payouts, insurance premium rates, and/or government regulations.  Information contained on a website or web page may change periodically.  A user may desire to capture an image of a website relied on for reference at a later date.  A user may capture an image of a web page to capture a substantially similar representation of the website.” Hutten [0105]) 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosures and teachings of Khona, in regard to claim 21 from which this claim depends, to incorporate the teachings of allowing a user to indicate a portion of a webpage of Hutten in order to facilitate reviewing an insurance policy by providing information indicating the information used to calculate premiums (Hutten [0105]).  (See, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007), and MPEP §2143 I. A.) 

14.  Claim 26 is rejected under 35 U.S.C. §103 as being unpatentable over Khona in view of Cai et al. (from applicant’s IDS - US Patent Publication 2008/0263037 A1, hereinafter Cai). 

indicating for a user where on a webpage vehicle information can be found (“as depicted in FIG. 7, upon finding of a match, an arrow 700 directed to the direction of the match can be displayed on the search dialog box 710 which is overlayed over the content being displayed… . An additional hint for indicating the match may be provided by drawing a circle around the match” Cai [0023])
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosures and teachings of Khona to incorporate the teachings of Cai in order to be able to direct a user’s attention to matched content on a webpage that was found, Cai [0023], which "permits a user to find a match result more conveniently and quickly and thereby improve the user experience" (Cai [Abstract]).  (See, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007), and MPEP §2143 I. A.) 

15.  Claim 27 is rejected under 35 U.S.C. §103 as being unpatentable over Khona and Cai, in view of Mo (from applicant’s IDS - US Patent Publication 2011/0125724 A1, hereinafter Mo). 
Regarding claim 27, Khona substantially discloses the invention, but appears to not explicitly disclose indicating for the user where on the webpage the vehicle information was found. 
However, Mo discloses and teaches: 
further including visually depicting the browser extension searching the webpage for the vehicle information (“the return result count module 314 may further function as an animated symbol for showing users that the users' search request is being processed, or in other words, the webpage is functioning but waiting for response from the server” Mo [0059])
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosures and teachings of the combination of Khona and Cai to incorporate the teachings of Mo in order to “[let] users know that the computer or the webpage is still functioning while the webpage waits for the server to respond” Mo [0046]. (See, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007), and MPEP §2143 I. A.) 

16.  Claims 29-30 and 32-34 are rejected under 35 U.S.C. §103 as being unpatentable over Khona in view of Schumann et al. (from applicant’s IDS - US Patent Publication 2013/0317860 A1, hereinafter Schumann). 
Regarding claim 29, Khona substantially discloses the invention, but appears to not explicitly disclose that passing the vehicle information to the program application includes automatically populating one or more fields in the program application.  
However, Schumann discloses and teaches:
wherein passing the vehicle information to the program application includes automatically populating one or more fields in the program application ("the user selected a quotation for "3 cars" so the system would initiate make, model and/or Vehicle Identification Information (VIN) requests for the three cars 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosures and teachings of Khona to incorporate the disclosures and teachings of Schumann, in order to “provide instant and accurate automobile insurance quotes without requiring any time-consuming manual entry through an easy to use, intuitive user interface”, Schumann [0003]. (See, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007), and MPEP §2143 I. A.) 

Regarding claim 30, Khona substantially discloses the invention, but appears to not explicitly disclose that passing the vehicle information to the program application includes storing the vehicle information in an electronic memory location which is accessible to both the browser extension and the program application. 
However, Schumann discloses and teaches:
wherein passing the vehicle information to the program application includes storing the vehicle information in an electronic memory location which is accessible to both the browser extension and the program application ("FIG. 1 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosures and teachings of Khona to incorporate the teachings of Schumann in order to “provide instant and accurate automobile insurance quotes without requiring any time-consuming manual entry through an easy to use, intuitive user interface”, Schumann [0003]. (See, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007), and MPEP §2143 I. A.) 

Regarding claim 32, Khona substantially discloses the invention, but appears to not explicitly disclose using the program application, obtaining user information corresponding to the user; transmitting the user information and the vehicle information associated with the selected at least one vehicle to a remote server of an insurance provider; and receiving at the program application, from the remote server, a response message based upon the user information and the vehicle information associated with the selected at least one vehicle. 
However, Schumann discloses and teaches: 
using the program application, obtaining user information corresponding to the user (e.g., for generating an insurance rate quote) 
transmitting the user information and the vehicle information associated with the selected at least one vehicle to a remote server of an insurance provider ("the insurance quote calculation module 114 may receive client data such as drivers license number, make and model of vehicle, mileage, approximate annual use of the vehicle, how many household drivers and ages, general driving history, VIN number for vehicle to be insured, a list of the vehicle's safety and anti-theft devices, policy numbers of existing polices, the address of individual, etc. provided through the selectable input interface on client device 130” Schumann [0019] and fig. 1: the calculation module is located in a remote server of an insurance data management system.)
receiving at the program application, a response message (e.g., an insurance rate quote message) based upon the user information and the vehicle information associated with the selected at least one vehicle; and displaying for the user the insurance rate quote for the selected at least one vehicle ("Device 400 displays a quotation web page or document 410 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosures and teachings of Khona to incorporate the teachings of Schumann in order to “provide instant and accurate automobile insurance quotes without requiring any time-consuming manual entry through an easy to use, intuitive user interface”, Schumann [0003] using the obtained user information and the vehicle information. (See, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007), and MPEP §2143 I. A.) 


However, Schumann discloses and teaches:
obtaining user information includes - if the user is an existing customer of the insurance provider, retrieving the user information from the insurance provider for generating the insurance rate quote; and if the user is not an existing customer of the insurance provider, prompting the user to provide the user information for generating the insurance rate quote (“It is contemplated that in a new applicant or customer context that the user selectable input, device data and third party data are used to establish the quote but in a current, renewal or repeat customer context, the information may be supplemented with historical insurance company entity data about the existing customer” Schumann [0041])
wherein the user information is selected from the group consisting of: names, ages, addresses, and numbers of driving miles in a particular time period (“the insurance quote calculation module 114 may receive client data such as drivers license number, make and model of vehicle, mileage, approximate annual use of the vehicle, how many household drivers and ages, 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of the combination of Khona and Schumann to incorporate the teachings of Schumann in order to apply guidelines for how to rate and quote entities based on certain types of information (Schumann [0018]), which allow for a more accurate quote to be presented to a user. (See, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007), and MPEP §2143 I. A.) 

Regarding claim 34, Khona substantially discloses the invention, including saving the user information for future use by the browser extension or the program application.  Khona further discloses and teaches: 
saving the user information for future use by the browser extension or program application (“Embodiments allow users' preferences to be automatically detected. This includes detecting user preference regarding items currently being searched for, and automatically formulating queries to find similar pages based on the preferences, the current page, past pages viewed, and explicit preference criteria provided by the user. Embodiments also allow the user to attach an arbitrary web page to the web page they are currently viewing, so they can retrieve all the pages together during subsequent reference to the page” Khona [0046]) 

Claim 31 is rejected under 35 U.S.C. §103 as being unpatentable over Khona in view of Allen (from applicant’s IDS - USPN 6,785,891; hereinafter Allen). 
Regarding claim 31, Khona substantially discloses the invention, but appears to not explicitly disclose that passing the vehicle information to the program application includes passing the vehicle information to an intermediate program, closing the browser extension, and passing the vehicle information from the intermediate program to the program application.  However, Allen discloses and teaches:
wherein passing the vehicle information to the program application includes passing the vehicle information to an intermediate program, closing the browser extension, and passing the vehicle information from the intermediate program to the program application (“Memory 32 contains a browser program 40 that, when executed on the CPU 28, provides support for navigating between the various servers 24 and locating addresses at one or more of the servers 24.  Memory 32 contains applet memory 41 that is used to provide temporary storage for applets executed within a respective application environment, such as HTML pages loaded into browser frames for presentation in a display window.  The applet memory 41 may be a portion of the memory associated with a single HTML page.” Allen C.3 L.66 – C.4 L.8, “At step 125 any variables utilized by the applet(s) running within the HTML page of the defined active frame are linked to corresponding variables within the hidden frame.  The variable may comprise any type of variable (e.g., character string, numeric, pointer and the like) suitable for use in storing information utilized by the applet (e.g., user data entry, intermediate data 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of the combination of Khona and Schumann to incorporate the teachings of Allen in order to address various usability and security problems and concerns which make other methods of sharing data between applications difficult or impossible (Allen C.2 R.13-26). (See, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007), and MPEP §2143 I. A.) 

18.  Claim 35 is rejected under 35 U.S.C. §103 as being unpatentable over Khona and Schumann, in view of Bauer et al. (from applicant’s IDS - US Patent Publication 2002/0116228 A1, hereinafter Bauer). 
	Regarding claim 35, Khona and Schumann in combination substantially discloses the invention, but appears to not explicitly disclose that if the user is an existing customer of the insurance provider, prompting the user to indicate whether the selected at least one vehicle will replace an existing vehicle insured by the user, and if the selected at least one vehicle will replace an existing vehicle insured by the user, listing one or more existing vehicles insured by the user and prompting the user to select a vehicle from the one or 
	However, Bauer teaches:
further including if the user is an existing customer of the insurance provider - prompting the user to indicate whether the vehicle for which the insurance rate quote is desired will replace an existing vehicle insured by the user, and - if so, listing one or more existing vehicles insured by the user and prompting the user to select the vehicle to be replaced (“The change of vehicle page 102 continues into a new vehicle information page 104 where the customer selects which of the present vehicles on the policy are expected to be replaced.  Alternatively, the customer can specify that the new vehicle is an addition, by indicating that none of the present policy vehicles are intended to be replaced” Bauer [0102]) 
Schumer teaches:
and if not, prompting the user to provide an approximate number of miles that the vehicle for which the insurance rate quote is desired will be driven in a particular time period (“In operation with respect to an automobile insurance quoting process, the insurance quote calculation module 114 may receive client data such as drivers license number, make and model of vehicle, mileage, approximate annual use of the vehicle” Schumann [0019])
KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007), and MPEP §2143 I. A.) 

19.  Claim 36 is rejected under 35 U.S.C. §103 as being unpatentable over Khona and Schumann, in view of Rassi (from applicant’s IDS - US Patent Publication 2013/0080345 A1, hereinafter Rassi). 
	Regarding claim 36, Khona and Schumann in combination substantially discloses the invention, but appears to not explicitly disclose that if the user selects a plurality of vehicles of the one or more vehicles identified by the vehicle information for each of which an insurance rate quote is desired, further including displaying a plurality of insurance rate quotes simultaneously to facilitate a comparison of the cost of insuring each vehicle, the response message including the plurality of rate quotes. 
Schumann teaches:
insurance rate quotes presented to a user (Schumann Fig. 4 Element 420: an insurance rate quote is presented to a user based on received information.)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of the combination of Khona and Schumann to incorporate the teachings of Schumann in order to apply guidelines for how to rate and quote entities based on certain types of information (Schumann [0018]), which allow for a more accurate quote to be presented to a user.
Rassi teaches:
if the user selects a plurality of vehicles for each of which an insurance rate… is desired, further including displaying the plurality of insurance rate… simultaneously to facilitate a comparison of the cost of insuring each vehicle (“a user may compare insurance premiums of users with selected vehicles and driver profiles. For example, a user may compare insurance premiums of users who have similar vehicle information and who have cars registered in a similar location” Rassi [0062]) 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosures and teachings of the combination of Khona and Schumann to incorporate the disclosures and teachings of Rassi in order to “help the user discover cheaper insurance for the user”, Rassi [0063], which allows a customer to make more informed financial decisions. (See, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007), and MPEP §2143 I. A.) 

Claims 37 and 38 are rejected under 35 U.S.C. §103 as being unpatentable over Khona and Schumann, in view of Fisher (from applicant’s IDS - US Patent Publication 2015/0254762 A1, hereinafter Fisher). 
	Regarding claim 37, Khona and Schumann in combination substantially discloses the invention, but appears to not explicitly disclose presenting to the user an offer to finance the user’s acquisition of the selected at least one vehicle, and, if the user accepts the offer, passing the vehicle information and the user information to the same or another program application that generates and displays for the user an interest rate quote. 
However, Fisher teaches:
presenting to the user an offer to finance the user's acquisition of the selected at least one vehicle, and, if the user accepts the offer, passing the vehicle information and the user information to the same or another program application that generates and displays for the user an interest rate quote ("Similarly, a financing button 82 is also presented.  One major obstacle to purchasing expensive products on line, especially unique products such as vehicles, is the need for financing.  The financing button 82 presents the user with a portfolio of services that can help the user determine various payment options." Fisher [0055], "The bid calling webpage 702 also presents an additional services portion 740, which presents the buyer with a plurality of additional services they may need or desire in association with the purchase of a vehicle.  These services may include, insurance quotes 742, vehicle inspection 744, escrow services 746 and transportation quotes 748.  Using the additional services portion 740 the buyer can quickly access needed 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosures and teachings of the combination of Khona and Schumann to incorporate the disclosures and teachings of Fisher in order to present users more options than they may have previously considered and improve the rate in which vehicles are transacted online (Fisher [0013]), which provides convenience to users and increases the efficiency of conducting vehicle related transactions. (See, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007), and MPEP §2143 I. A.) 

Regarding claim 38, Khona and Schumann in combination substantially discloses the invention, but appears to not explicitly disclose presenting to the user an offer to provide an extended warranty on the selected at least one vehicle, and, if the user accepts the offer, passing the vehicle information and the user information to the same or another program application that generates and displays for the user an extended warranty price quote. 
However, Fisher teaches:
presenting to the user an offer to provide an extended warranty on the selected at least one vehicle, and, if the user accepts the offer, passing the vehicle information and the user information to the same or another program application that generates and displays for the user an extended warranty price quote (“The system also provides users/parties real 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosures and teachings of the combination of Khona and Schumann to incorporate the disclosures and teachings of Fisher in order to present users more options than they may have previously considered and improve the rate in which vehicles are transacted online (Fisher [0013]), which provides convenience to users and increases the efficiency of conducting vehicle related transactions. (See, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007), and MPEP §2143 I. A.) 

21.  Examiner’s Note:  Regarding claim 28, the absence of a prior art rejection of the claim should not be construed as being indicative of the respective claimed subject matter being allowable over any relevant prior art.  A search and full consideration of relevant prior art will be conducted when these claims are not indefinite in scope such that the full extent and clear scope of the claimed subject matter and functionality is sufficiently understood to be properly searched (i.e., when the respective 35 USC §§112(b) rejection is overcome). (See e.g., MPEP §2173.06 II) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696